Title: To Alexander Hamilton from James McHenry, [19 June 1799]
From: McHenry, James
To: Hamilton, Alexander


private
[Philadelphia, June 19, 1799]
My dear Sir

I wrote a letter yesterday to the Secy. of the Navy respecting the propriety of being alert at our port, knowing that the French fleet is at sea, and the expediency of the measure suggested. Something will be done; but not much partly through want of means.
All these things help forward the army, and the army and the expences attending it, are not to all views equally desirable. The Secy. of the Navy has no objection to a few regts. but thinks the rest of the revenue would be better applied on the marine. I go on.
Yours
 